          Case 8:19-mj-00573 Document 2 Filed 07/24/19 Page 1 of 2 Page ID #:52



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     BENJAMIN R. BARRON
 4   Assistant United States Attorney
     Chief, Santa Ana Branch Office
 5   SCOTT D. TENLEY (Cal. Bar No. 298911)
     Assistant United States Attorney
 6        Ronald Reagan Federal Bldg & U.S. Courthouse
          411 West 4th Street, Suite 8000
 7        Santa Ana, California 92701
          Telephone: (714) 338-2829
 8        Facsimile: (714) 338-3561
          E-mail:    scott.tenley@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                 No. 8:19-MJ-00573

14               Plaintiff,                    NOTICE OF WITHDRAWAL

15                     v.

16   SEARCH WARRANT,

17               Defendant.

18

19          Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorney Scott D. Tenley,
22   //
23   //
24

25

26

27

28
        Case 8:19-mj-00573 Document 2 Filed 07/24/19 Page 2 of 2 Page ID #:53



 1   hereby withdraws the search warrant filed in the above-captioned

 2   matter.   The filing was made in error.

 3   Dated: July 24, 2019                 Respectfully submitted,

 4                                        NICOLA T. HANNA
                                          United States Attorney
 5
                                          BRANDON D. FOX
 6                                        Assistant United States Attorney
                                          Chief, Criminal Division
 7
                                          BENJAMIN R. BARRON
 8                                        Assistant United States Attorney
                                          Chief, Santa Ana Branch Office
 9
                                                /s/
10                                        SCOTT D. TENLEY
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
